   Case 3:17-cv-01165-B Document 57 Filed 10/23/18                    Page 1 of 1 PageID 1405


                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 MOISES AGUILAR, JR., et al.,                    §
                                                 §
      Plaintiffs,                                §
                                                 §
 v.                                              §         CIVIL ACTION NO. 3:17-CV-1165-B
                                                 §
 OCWEN LOAN SERVICING, LLC,                      §
                                                 §
      Defendant.                                 §

                          ORDER OF DISMISSAL WITH PREJUDICE

         Before the Court is the parties’ Joint Stipulation of Dismissal with Prejudice (Doc. 56), filed

on October 23, 2018, in which they request that the Court dismiss this case with prejudice pursuant

to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) because the parties have reached a settlement.

         Accordingly, the Court ORDERS that all claims and causes of action asserted against

Defendant in the above-captioned matter be DISMISSED with prejudice.

         SO ORDERED.

         SIGNED: October 23, 2018.




                                                _________________________________
                                                JANE J. BOYLE
                                                UNITED STATES DISTRICT JUDGE




                                                     -1-
